Exhibit 10.28

EMPLOYMENT AGREEMENT

This Agreement is between Anthony Welters (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective as of April 12, 2007
(the “Effective Date”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities.

 

1. Employment and Duties.

 

  A. Employment. UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

 

  B. Title and Duties. Executive will be employed as Executive Vice President.
Executive will perform such duties, have such authority, and exercise such
supervision and control as are commonly associated with Executive’s position, as
well as perform such other duties as are reasonably assigned to Executive.
Executive will devote substantially all of Executive’s business time and energy
to Executive’s duties. Executive will maintain operations in Executive’s area of
responsibility, and make every reasonable effort to ensure that the employees
within that area of responsibility act, in compliance with applicable law and
UnitedHealth Group’s Principles of Integrity and Compliance. Executive is
subject to all of UnitedHealth Group’s employment policies and procedures
(except as specifically superseded by this Agreement).

 

2. Compensation and Benefits.

 

  A. Base Salary. Executive’s initial annual base salary will be $600,000,
payable according to UnitedHealth Group’s regular payroll schedule. Periodic
adjustments to Executive’s base salary may be made.

 

  B. Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
initial target bonus potential will be 90% of annual base salary, subject to
periodic adjustments.

 

  C. Equity Awards. Executive will be eligible for stock-based awards in
UnitedHealth Group’s discretion.

 

  D.

Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group’s employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth



--------------------------------------------------------------------------------

 

Group’s policies. UnitedHealth Group reserves the right to amend or discontinue
any plan or policy at any time in its sole discretion. In addition to the
Company’s generally available benefits, the Company shall provide Executive, at
the Company’s expense during the term of Executive’s employment, a $2 million
face value term life insurance policy and a long term disability policy which
covers 60% of base salary in the event of a qualifying long term disability,
subject to the policy terms.

 

3. Term and Termination.

 

  A. Term. This Agreement’s term is from the Effective Date until this Agreement
is terminated under Section 3.B.

 

  B. Termination.

 

  i. By Mutual Agreement. The parties may terminate Executive’s employment and
this Agreement at any time by mutual agreement.

 

  ii. By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without Cause upon 90 days’ prior written
notice.

 

  iii. By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment at any time for Cause. “Cause” means
Executive’s (a) material failure to follow UnitedHealth Group’s reasonable
direction or to perform any duties reasonably required on material matters,
(b) material violation of, or failure to act upon or report known or suspected
violations of, UnitedHealth Group’s Principles of Integrity and Compliance,
(c) conviction of a felony, (d) commission of any criminal, fraudulent, or
dishonest act in connection with Executive’s employment, (e) material breach of
this Agreement, or (f) conduct that is materially detrimental to UnitedHealth
Group’s interests. UnitedHealth Group will, within 120 days of the discovery of
the conduct, give Executive written notice specifying the conduct constituting
Cause in reasonable detail, and Executive will have 60 days to remedy such
conduct, if such conduct is reasonably capable of being remedied. In any
instance where the Company may have grounds for Cause, failure by the Company to
provide written notice of the grounds for Cause within 120 days of discovery
shall be a waiver of its right to assert the subject conduct as a basis for
termination for Cause.

 

  iv. By Executive without Good Reason. Executive may terminate this Agreement
and Executive’s employment at any time for any reason, including due to
Executive’s retirement.

 

- 2 -



--------------------------------------------------------------------------------

  v. By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or long or short term target bonus
percentage other than in connection with a general reduction affecting a group
of similarly situated employees; (b) moves Executive’s primary work location
more than 50 miles; (c) makes changes that substantially diminish Executive’s
duties or responsibilities; or (d) changes the Executive’s reporting
relationship.

 

  vi. Due to Executive’s Death or Disability. This Agreement and Executive’s
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive’s death. UnitedHealth Group may terminate this
Agreement and Executive’s employment due to Executive’s disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive’s death or disability.

 

4. Severance Benefits.

 

  A. Circumstances under Which Severance Benefits Payable. Executive will be
entitled to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. The Severance Benefits in this Agreement are in lieu of any payments or
benefits to which Executive otherwise might be entitled under any UnitedHealth
Group severance plan or program.

 

  B. Severance Benefits. Executive will be entitled to the following Severance
Benefits in the event Executive’s employment terminates under the circumstances
described in Section 4A above:

(1) Two times the Executive’s annualized base salary as of Executive’s
termination date;

 

- 3 -



--------------------------------------------------------------------------------

(2) Two times the average of the total of any bonus or incentive compensation
paid or payable to Executive for the two most recent calendar years (excluding
equity-related awards, payments under any long-term or similar benefit plan, or
any other special or one-time bonus or incentive compensation payments);

(3) $12,000 payment to offset costs of COBRA; and

(4) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.

Subject to the provisions §416(i) of the Internal Revenue Code, all payments in
(1)-(2) above will be less applicable deductions, including deductions for tax
withholding, and will be paid bi-weekly on the regular payroll cycle over the
24- month severance period. Executive and the Company agree that this Section 4
will not have the effect of extending the vesting period of any equity awards
granted prior to the date hereof.

 

  C. Separation Agreement and Release Required. In order to receive any
Severance Benefits under this Agreement, Executive must sign a separation
agreement and release of claims substantially in the form attached hereto.

 

5. Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.

 

  A. UnitedHealth Group’s Property.

 

  i. Assignment of Property Rights. Executive must promptly disclose in writing
to UnitedHealth Group all inventions, discoveries, processes, procedures,
methods and works of authorship, whether or not patentable or copyrightable,
that Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

 

  ii. No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

 

- 4 -



--------------------------------------------------------------------------------

  iii. Return of Property. Executive must immediately deliver to UnitedHealth
Group, upon termination of employment, or at any other time at UnitedHealth
Group’s request, all UnitedHealth Group property, including records, documents,
data, and equipment, and all copies of any such property, including any records
or data Executive prepared during employment.

 

  B. Confidential Information. Executive will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Executive’s employment. Examples
of Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Executive agrees not to disclose or use Confidential
Information, either during or after Executive’s employment with UnitedHealth
Group, except as necessary to perform Executive’s UnitedHealth Group duties or
as UnitedHealth Group may consent in writing. This Agreement does not restrict
use or disclosure of publicly available information or information: (i) that
Executive obtained from a source other than UnitedHealth Group before becoming
employed by UnitedHealth Group; or (ii) that Executive received from a source
outside UnitedHealth Group without an obligation of confidentiality.

 

  C. Non-Disparagement. Executive agrees not to criticize, make any negative
comments or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers and agents.

 

  D. Restrictive Covenants. Executive agrees to the restrictive covenants in
this Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he will not, without UnitedHealth Group’s prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity:

 

  i. Customer Solicitation: Executive will not engage in, or attempt to engage
in, any business competitive with any UnitedHealth Group business with any
person or entity who: (a) was a UnitedHealth Group provider or customer within
the 12 months before Executive’s employment termination and (b) with whom
Executive had contact to further UnitedHealth Group’s business or for whom
Executive performed services, or supervised the provision of services for,
during Executive’s employment.

 

- 5 -



--------------------------------------------------------------------------------

  ii. Employee Solicitation: Executive will not hire, employ, recruit or solicit
any UnitedHealth Group employee or consultant.

 

  iii. Interference: Executive will not induce or influence any UnitedHealth
Group employee, consultant, customer or provider to terminate his, her or its
employment or other relationship with UnitedHealth Group.

 

  iv. Competitive Activities: Executive will not engage or participate in, or in
any way render services or assistance to, any business that competes, directly
or indirectly, with any UnitedHealth Group product or service that Executive
participated in, engaged in, or had Confidential Information regarding, during
Executive’s employment; provided, however, that this Section 5.D.iv. will not
prevent Executive from being employed by, or working as a consultant to, or
serving on the board of, or being an owner or an investor in, a private equity
firm.

 

  v. Assisting Others: Executive will not assist anyone in any of the activities
listed above.

 

  E. Cooperation and Indemnification. Executive agrees that Executive will
cooperate (i) with UnitedHealth Group in the defense of any legal claim
involving any matter that arose during Executive’s employment with UnitedHealth
Group, and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning UnitedHealth
Group. UnitedHealth Group will reimburse Executive for any reasonable travel and
out-of-pocket expenses incurred by Executive in providing such cooperation.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive’s employment.

 

  F. Injunctive Relief. Executive agrees that (a) legal remedies (money damages)
for any breach of Section 5 will be inadequate, (b) UnitedHealth Group will
suffer immediate and irreparable harm from any such breach, and (c) UnitedHealth
Group will be entitled to injunctive relief from a court in addition to any
legal remedies UnitedHealth Group may seek in arbitration. If an arbitrator or
court determines that Executive has breached any provision of Section 5,
Executive agrees to pay to UnitedHealth Group its reasonable costs and
attorney’s fees incurred in enforcing that provision.

 

  G. Survival. This Section 5 will survive this Agreement’s termination.

 

- 6 -



--------------------------------------------------------------------------------

6. Miscellaneous.

 

  A. Tax Withholding. All compensation payable under this Agreement will be
subject to applicable tax withholding and other required or authorized
deductions.

 

  B. Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.

 

  C. Notices. All notices under this Agreement must be hand delivered or sent by
facsimile, e-mail, or registered or certified mail to the party’s address below
or to the party’s current address at the time of notice.

 

UnitedHealth Group:   UnitedHealth Group   Attn: Vice President, Employee
Relations   9900 Bren Road East   Minnetonka, MN 55343 Executive:   Anthony
Welters   919 Saigon Road   McLean, VA 22102

 

  D. Entire Agreement, Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede any stock option, restricted stock, or stock appreciation rights plan
or award certificate.

 

  E. Choice of Law. Minnesota law governs this Agreement.

 

  F. Waivers. No party’s failure to exercise, or delay in exercising, any right
or remedy under this Agreement will be a waiver of such right or remedy, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

 

  G. Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Agreement is invalid or overbroad, the parties agree
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Agreement should
be unaffected.

 

  H.

Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive’s

 

- 7 -



--------------------------------------------------------------------------------

 

employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement’s terms and must apply applicable law.

 

United HealthCare Services, Inc.     Anthony Welters By  

/s/ Richard H. Anderson

   

/s/ Anthony Welters

Its   Executive Vice President     Date   April 12, 2007     Date April 12, 2007

 

- 8 -